 Case 1:18-cv-01377-HYJ-PJG ECF No. 54 filed 09/30/20 PageID.711 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN


 S&S INNOVATIONS CORP.,                            Case No. 18-cv-01377
 A Colorado Corporation,
                                                   Honorable Hala Y. Jarbou
        Plaintiff,
 v.                                                Magistrate Phillip J. Green

 UUSI, LLC, d/b/a Nartron, a Michigan              PLAINTIFF’S MOTION FOR
 Limited Liability Company, TATTLER                SUMMARY JUDGMENT
 HOME PRODUCTS, LLC, a Michigan
 Limited Liability Company, and NORMAN
 RAUTIOLA, an individual.

        Defendants.



                     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       For the reasons stated in the accompanying brief, Plaintiff, S&S Innovations Corp., asks

this Court to enter an Order granting its Motion for Summary Judgment pursuant to Fed. R. Civ.

P. 56 against all Defendants, as to all counts of the First Amended Complaint.

       Pursuant to Local Rule 7.1(d), Plaintiff’s counsel certifies that they explained the nature of

the motion and its legal basis to counsel for Defendants and requested, but did not obtain,

concurrence in the relief sought.



Dated: September 30, 2020                     KUIPER KRAEMER PC
                                              Attorney for Plaintiff

                                              By: /s/ Nicholas V. Dondzila
                                                      Nicholas V. Dondzila (P73937)
                                              BUSINESS ADDRESS AND TELEPHONE:
                                                      180 Monroe Avenue, Suite 400
                                                      Grand Rapids, MI 49503
                                                      (T): (616) 454-3700
 Case 1:18-cv-01377-HYJ-PJG ECF No. 54 filed 09/30/20 PageID.712 Page 2 of 2




Dated: September 30, 2020          OPPENHUIZEN LAW PLC
                                   Attorney for Plaintiff

                                   By: /s/ David L. Oppenhuizen
                                           David L. Oppenhuizen (P70219)
                                   BUSINESS ADDRESS AND TELEPHONE:
                                           146 Monroe Center St NW
                                           McKay Tower, Suite 730
                                           Grand Rapids, MI 49503
                                           (T) (616) 242-9550




                                       2
